Case 1:15-cv-07483-GBD Document 50 Filed 01/15/20 Page 1 of1

our ref USP050.894691 Kennedys

“B20 Lexington Avenue

       

 

"8th FlooF
New York; NY 10022
VIA ECF MICAS 3 UA tg
¥ 4 Oa F Wer pe ay
The Honorable George B. Danie * hog gop t $),212.252.0004
TD ary mee. “<f 44.29% 832.4920

United States District Cou
Southern District of New Yor
500 Pearl Street, Room 1310
New York, NY 10007

Re:

    

kennedyslaw.com
#$.625.398t
alggth.streelman@kennedyslaw.com
15, 2020

 

Martinez v. Harbor Express, et al.
SDNY Docket No. : 1:15-cv-07458
Leon v. Harbor Express, et al
SDNY Docket No.: 7:15-cv-07483

Dear Judge Daniels:

Our office represents defendant, Harbor Express L.L.C., in the above-referenced action. In lieu
of the appearance scheduled before Your Honor for tomorrow, January 16, 2020, counsel for
the parties have met and conferred and propose the following schedule to complete expert
discovery and dispositive motion practice.

Plaintiff De La Rosa Martinez to serve all remaining expert exchanges on or before
February 14, 2020;

Plaintiff(s) to conduct the expert deposition of C. Bruce Gambardella, P.E. on or before
February 28, 2020;

Any dispositive motions to be filed on or before April 30, 2020;

Opposition to motions to be filed on or before June 2, 2020;

Replies to motion to be filed on or before June 23, 2020.

 

Thank you for the Court’s time and consideration. Ss
Respectfully submitted, JAN 2 ] cues A Sty RED
Ss
/s/ Elizabeth Streelman oe duh d ference is
Elizabeth Streelman “85a orA
Associate CP,
for Kennedys ; Nhe 5
. 1 ~

Kennedys is a trading name of Kennedys CMK LLP. Kennedys Law LLP, a UK Limited Liability Partnership, is a partner of Kennedys CMK LLP

Kennedys

offices, associatioss and caoperations: Argentina, Australia, Belgium, Bermuda, Brazil, Chile, China, Colombia, Denmark,

Dominican Republic, England and Wales, France, Guatemala, Hong Kong, India, Ireland, Israel, Italy, Mexico, New Zeatand, Northern Ireland,
Norway, Pakistan, Panama, Peru, Poland, Portugal, Puerto Rico, Russian Federation, Scottand, Singapore, Spain, Sweden, Thailand, United Arab

Emirates, United States of America.

51123708.1

 

 

 
